                        UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

DINA CAPITANI                    )
                                 )
     Plaintiff                   )
                                 )
v.                               ) Civil Action No. 3:19-cv-00120
                                 )
WORLD OF MINIATURE BEARS, INC., )
and MINIBEARSGEMS & GIFTS, INC., )
                                 )
     Defendants.                 )



                DEFENDANT WORLD OF MINIATURE BEARS, INC.’S
                       MOTION FOR ATTORNEY’S FEES


       COMES NOW, Defendant World of Miniature Bears, Inc., by and through counsel, and

moves for attorneys fees to the prevailing party pursuant to 17 U.S.C. §505 after the Court

entered judgment in their favor on August 2, 2021. (Doc. 122) World of Miniature Bears, Inc.

never sold any products with dog images. World of Miniature Bears, Inc. is a wholesale

distributor of artisan handmade bears. This motion is supported by the attached memorandum

and affidavit of John Beam.

                                                    Respectfully submitted,

                                                     /s/ Desireé J.C. Goff
                                                    John A. Beam, III (BPR #11796)
                                                    Desireé J.C. Goff (BPR # 31136)
                                                    Equitus Law Alliance, PLLC
                                                    709 Taylor Street
                                                    P.O. Box 280240
                                                    Nashville, Tennessee 37228
                                                    Telephone:      (615) 251-3131

                                                1


  Case 3:19-cv-00120 Document 128 Filed 08/31/21 Page 1 of 2 PageID #: 2315
                                                     Facsimile:    (615) 252-6404
                                                     Attorneys for Defendant World of Miniature
                                                     Bears, Inc.

                                CERTIFICATE OF SERVICE

       I hereby certify that on August 31, 2021, I electronically filed Defendant World of Miniature

Bears, Inc.’s Motion for Attorney’s Fees with the Clerk of this Court using the CM/ECF system

which will automatically send email notification of such filing to the following parties who are

CM/ECF participants:

       Autumn L. Gentry, Esq.
       Dickinson Wright, PLLC
       424 Church Street, Suite 800
       Nashville, Tennessee 37219
       Attorney for Plaintiff Capitani

                                                         /s/ Desireé Goff
                                                     Desireé Goff




                                                2


  Case 3:19-cv-00120 Document 128 Filed 08/31/21 Page 2 of 2 PageID #: 2316
